J. T. Daly, J.
[After stating the facts as above.] —I think the defendant was entitled to tax his costs in each of the nine cases for these reasons: I. The stipulation between the attorneys provided that the decision and judgment of the Court of Appeals in one of the cases, should stand as the decision and judgment of said court in all the cases.
The decision of the Court of Appeals in the case of Hauselt v. Grodfrey was that the orders appealed from be reversed and the motion to vacate order of arrest be granted, with costs. The decision awarding costs in that cause became, under the stipulation, the decision in each of the other eases, and therefore, upon the record in each case that plaintiffs had stipulated for, defendant was entitled to costs.
II. The original motions and the appeals to the General Term had been submitted to the court on one set of papers only, yet the plaintiff, when he succeeded, took orders granting costs in all the cases. This is very satisfactory evidence of the intention (if an inquiry into the intention of the parties be deemed important) that in making this stipulation costs were to be taxed in all the cases if allowed by the court in the case actually argued.
*278III. The practice is to allow costs in each case under such stipulation. (Minturn v. Main, 2 Sand. 737. See also 5 N. J. L. J. 228, cases of Green v. French, U. S. C. C. N. J. and Jerman v. Stewart, U. S. C. C. Tennessee.
The order should be affirmed, with ten dollars costs and disbursements.
Yah Hoeseh and Beach, JJ., concurred.
Order affirmed, with costs.